PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/245,343
Filing Date: 24 Aug 2016
Appellant(s): MacInnis et al.



__________________
Elizabeth A. Almeter (Registration No. 57,019)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 10, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  A copy of the PTO-1449 form with the examiner’s initials is enclosed to this Office Action.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 14, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims 1-8 and 21-32.

Claim Rejections - 35 U.S.C. 101

(2) Response to Argument
IV.	ARGUMENT
A.	Rejection of Claim 1 under 35 U.S.C. § 101
1.	The Claims Are Patent-Eligible When Considered Under the 2019 Revised Patent Subject Matter Eligibility Guidance
Step 2A, Prong 1: (see Appeal Brief (AB), pages 7-9, line 24)
Appellant argues that the pending claims are not directed to the enumerated groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity, or mental processes).  Rather, the claims are directed to processes necessarily rooted in computer technology (see AB, page 8). 
Appellant argues that the claim features such as “a security and integration layer to authenticate users and restrict access to unauthorized users” and “execute an application” to perform the processes as recited in claim 1 are not directed to an abstract idea (see Appeal Brief (AB), page 8, last paragraph - page 9).
Appellant argues that “The mere recitation of the term “insurance” in the claim does not mean the claim is directed to insurance per se” (see AB, page 9, lines 9-11).
Response:
The Examiner respectfully disagrees.  As explained in the last Office Action (see paragraphs 16-18) and Appellant’s Specification (see Abstract), the pending claims describe an insurance method implemented on a computer system along with a 
The claims as a whole recite a process of collecting information (retrieving insurance information), processing information (determining an unrestrained rating plan premium, determining a first underwriting score, identifying a geographical region, determining an underwriting score threshold, modifying the first to a second underwriting score), comparing information (comparing underwriting score to underwriting score threshold), and identifying option (rejecting the new insurance policy if the determined underwriting score fails to meet the underwriting score threshold).  The claims recite a process of gathering and analyzing of insurance data in order to reject the new insurance policy if the determined underwriting score fails to the meet underwriting score threshold.  The claims are directed to a process of managing insurance policy which is a method of organizing human activity since it relates to a fundamental economic practice, such as insurance.  Therefore, the claims recite an abstract idea.  
With respect to the arguments of the term “insurance”, the Examiner respectfully disagrees.  When analyzing the claims, the Examiner looks at the “focus” of the claims and their “character as a whole” and does not base on the term “insurance” in the claims.  Therefore, Appellant’s arguments are not persuasive.  
With the respect to the arguments of “the claim features such as “a security and integration layer to authenticate users and restrict access to unauthorized users” and “execute an application” to perform the processes as recited in claim 1 are not directed to an abstract idea”, the Examiner respectfully disagrees.  As an initial matter, the 

Step 2A, Prong 2: (see AB, pages 9-11)
Appellant argues that even if the Office considers the claims to recite an abstract idea, the claims integrate any alleged abstract idea into “a practical application”.
Appellant argues that claim 1 recites multiple, specific, detailed, unique steps performed at “an insurance system server”, and provides particular details related to how various aspects of the functions recited are performed.  Thus, the claim clearly impose a meaningful limit on the judicial exception such that the claim is more than a drafting effort to monopolize every possible “process of managing an insurance policy 
Appellant argues that “well-known, routine, conventional activity is not a consideration at Step 2A in the 2019 PEG” (see AB, page 11, third paragraph).
Response:
The Examiner respectfully disagrees with the Appellant and maintains that the last Final Office Action (FOA) has provided a detailed analysis explaining why the claims are directed to an abstract idea (see paragraph 18 in FOA) and why the claims do not include the additional elements that integrate the abstract idea into a practical application (see paragraph 19 in FOA).  Appellant’s additional elements (i.e., “an insurance system server”, “a security and integration layer”, “a communication interface”, and “at least one memory storing computer-readable instructions”) recited in claim 1 do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not further enhance transforming a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a 
Further, dependent claims 2-8, 22-28, and 30-32 depend on their respective independent claims 1, 21, and 29 and therefore include all the limitations of their independent claims.  The dependent claims provide additional details and instructions and thus further narrow the scope of the claims.  However, none of these details result in significantly more than the abstract idea because further narrowing the scope of the abstract idea does not make the idea less abstract.  Therefore, Appellant’s arguments are not persuasive.
The statement under Step 2A, Prong 2 “These generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II” was misplaced in the rejection and inadvertently placed under Prong 2.  The statement under Step 2B, supports the 101 rejection position that the identified limitations directed to the abstract idea are merely instructions to implement the abstract idea on a computer.  The Examiner has provided a full analysis of the claims in the last FOA and has already pointed out that the additional elements do not integrate the abstract idea into a practical application because they are merely apply-it to a generic computer; therefore, this misplaced 2B analysis would not change the conclusion and a thorough and complete analysis has been performed.
Further, as pointed out in Appellant’s Specification, paragraph 15, that the invention is an improvement of insurance process; therefore, it would not be an 
[0015] As a general introduction to the subject matter described in more detail below, aspects described herein are directed towards methods, systems, computer-readable media, and apparatuses for a tiered optimization premium-based insurance system. A premium-based insurance system may utilize an unrestrained rating plan premium to perform one or more types of underwriting decisions. Rather than basing underwriting decisions on a large number of insurance factors and/or business rules, a premium-based insurance system may base underwriting decisions on a comparison of an insurance policy premium and the unrestrained rating plan premium generated by the insurance system. The insurance policy premium may be a premium determined using a traditional or conventional method. The unrestrained rating plan premium may be a premium determined using factors, interactions, rating variables, and modeling techniques which may not have been used in determining an insurance premium using a traditional or conventional method. In particular, aspects described herein may be used to accept or reject new insurance policies based on a comparison of a quoted insurance premium corresponding to the new insurance policy with an unrestrained rating plan premium. Other aspects described herein may be used to determine whether to exclude a particular type of coverage from an insurance policy. Yet other aspects described herein may be used to optimize inspection mitigation by determining if mitigation of conditions found during inspection may be waived.

As described in the paragraph, Appellant’s invention is directed to an improvement of insurance process (see underlined) and is “a business solution” to “a business problem”.  Therefore, Appellant’s arguments are not persuasive.

2.	The Office Action fails to provide an adequate Step 2B analysis
Appellant argues that the FOA fails to perform an adequate Step 2B analysis because it did not evaluate the additional elements to determine whether they amount to an inventive concept and merely addresses the first word of each features (e.g., 
Appellant further cites the Berkheimer Memo and argues that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and express supports the rejection in writing with one or more of the requirements (see AB, pages 12-13)
Response:
The Examiner respectfully disagrees that Examiner merely addresses the first word of each features as argued by the Appellant.  The Examiner points Appellant to paragraphs 18-20 in the FOA, especially in paragraphs 18-19, which provide a detailed analysis more than just the first word of each features (see “the claims as a whole recite a process of collecting information (determining an unrestrained rating plan …) and (The claims merely amount to the instructions to apply the abstract idea (i.e., using a computing device for retrieving and …).  These explanation clearly explaining why the additional elements in the independent claims and dependent claims do not integrate the abstract idea into a practical application.  The analysis provided in the Step 2A also applies to Step 2B.  Thus, the Examiner has provided a thorough analysis in the last FOA.  Although the analysis is misplaced, it is not sufficient to reverse the rejection and the last FOA has provided a completed analysis.  Therefore, Appellant’s arguments are not persuasive.
With respect to the arguments that the last FOA does not provide the support that an additional element (or combination of elements) is well-understood, routine and conventional as required by the Berkheimer Memo, the Examiner respectfully Berkheimer Memo requires the Examiner to use only one of the four supportive elements for supporting his clarification that an additional element (or combination of elements) is well-understood, routine, and conventional.  The first one is:  1.  A citation to an express statement in the specification ... that demonstrates the well-understood, routine, conventional nature of the additional element(s).  This is exactly what the Examiner did in the last FOA (see paragraph 19).  The Examiner has cited the specific paragraphs that demonstrate the additional elements are well-understood, routine, and conventional (citing Appellant’s Specification, paragraphs 16-23, Figure 1).  Therefore, Appellant’s arguments are not persuasive.

B.	Rejection of Claim 21 under 35 U.S.C. § 101
In this section, Appellant provides the same arguments as that in claim 1 for claim 21.  Claim 21 is a method claim and has the same elements and limitations (except the computer elements, “a security and integration layer to…” and “a communication interface”).  Therefore, the rejection of the claim is maintained under the same reasons provided above for claim 1.

C.	Rejection of Claim 29 under 35 U.S.C. § 101
In this section, Appellant provides the same arguments as that in claim 1 for claim 29.  Claim 29 is a computer program claim and has the same elements and 

D.	The dependent claims are patent-eligible
Appellant argues that the dependent claims depend from their respective independent claims and are directed to patent-eligible subject matter for the same reasons as their respective base claims and further in view of the additional features recited therein (see AB, page 26).
Response:
The Examiner respectfully disagrees.  Dependent claims 2-8, 22-28, and 30-32 depend on claims 1, 21, and 29 respectively and therefore include all the limitations of their independent claims.  Thus, the dependent claims recite the same abstract idea of optimizing insurance policy underwriting and insurance policy coverage
The dependent claims add more details and limitations that further narrow the scope of the claims.  Claims 2, 22 and 30 contain more details about determining the rejection conditions, claims 3, 23, and 31 contain more details about determining whether the rejection condition in the first set of rejection conditions is met, claims 4, 24, 32 contain more details about determining whether the rejection condition in the second set of rejection conditions is met and whether no rejection conditions in the third set of rejections are met, claims 5 and 25 contain more details about determining whether the rejection condition in the second set of rejection conditions is met and whether at least one rejection condition in the third set of rejections are met, claims 6 and 26 contain 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HAI TRAN/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
Conferees:
/GEORGE CHEN/Primary Examiner, Art Unit 3628               
                                                                                                                                                                                                                                                                                                                                                                                              /CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.